In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00478-CR

EX PARTE CEDRIC RICHARDSON                  §   On Appeal from Criminal District
                                                Court No. 1
                                            §
                                                of Tarrant County (1503620D)
                                            §
                                                March 25, 2021
                                            §
                                                Memorandum Opinion by Chief Justice
                                            §   Sudderth

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. Having sustained Richardson’s sole issue, we

reverse the trial court’s order denying the remainder of his requested relief and

remand the case to the trial court with instructions to enter an order granting the relief

requested in Richardson’s application for writ of habeas corpus.




                                       SECOND DISTRICT COURT OF APPEALS
By __/s/ Bonnie Sudderth________________
   Chief Justice Bonnie Sudderth